Citation Nr: 0508865	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for Klippel-Feil 
syndrome with secondary arthritis and history of left arm 
radiculopathy, currently rated as noncompensably disabling.  

2.  Entitlement to service connection for right C1 and C2 
hemilaminectomies and resection of bony protuberances with 
subsequent near total pons infarction as secondary to the 
service-connected Klippel-Feil syndrome with arthritis and 
history of left arm radiculopathy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The veteran's service-connected Klippel-Feil syndrome 
with secondary arthritis and history of left arm 
radiculopathy is without identifiable associated symptoms or 
objectively demonstrated manifestations.  Current orthopedic 
and neurologic symptoms and manifestations are due to 
residuals of intercurrent nonservice-connected right C1-C2 
hemilaminectomies with resection of bony protuberances.  

2.  The preponderance of the probative evidence of record 
indicates that the veteran's right C1 and C2 
hemilaminectomies and resection of bony protuberances with 
subsequent near total pons infarction are not related to 
service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for Klippel-
Feil syndrome with secondary arthritis and history of left 
arm radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5243 (2004).  

2.  Right C1 and C2 hemilaminectomies and resection of bony 
protuberances with subsequent near total pons infarction are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.326 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through April  and May 2003 letters and a February 2004 
statement of the case,  He was provided notice of the 
evidence and information necessary to substantiate his 
claims; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The veteran was notified in the February 2004 
statement of the case to advise VA how it could secure 
pertinent evidence that he was aware of.  He was also advised 
what evidence VA had requested, and notified what evidence 
had been received.  He was essentially notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established the notice 
provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual background

Service connection for Klippel-Feil syndrome with secondary 
arthritis and a history of left arm radiculopathy was 
established in a December 1989 rating decision.  A 
noncompensable evaluation was assigned and has remained in 
effect since.  

Private medical records dated in January 1990 show that the 
veteran was seen with complaints of right lower and upper 
back pain and decreased neck motion with rotation.  

X-rays of the cervical spine taken in August 1996 revealed 
congenital block vertebrae, C2-3 and C6-7, and mild 
hypertrophic spurring C5-6.  

Private medical records dated in September 1996 show that the 
veteran presented with left arm pain.  The pain appeared to 
be localized in the elbow area.  Examination of the head and 
neck was unremarkable.  Examination of the back revealed no 
costovertebral angle tenderness.  He was neurologically 
intact.  The diagnoses were left tennis elbow; probable 
congenital fusion of the distal radioulnar joint, left arm, 
with limited supination; and congenital fusion of C2-3 and 
C5-6.

Private medical records dated from September 1998 to August 
2001 show assessments for back pain, likely musculoskeletal 
and chronic back pain.  

On September 1, 2002, the veteran was brought in by 
paramedics on a backboard with cervical spine precautions 
after being flipped and doing a head plant while boogie 
boarding off the California coast.  At admission he was 
unable to move his arms or legs.  On September 2, 2002, he 
was diagnosed with central cord syndrome now resolved, with 
significant degenerative changes and cord compression 
posteriorly at C1 and anteriorly at C3-4, C4-5 and C5-6.  
There was evidence of increased T2 signal indicating cord 
contusion at C4-5 and C5-6, and perhaps at C1.  

On September 4, 2002, the appellant was diagnosed with severe 
cervical stenosis and an improving central cord syndrome.  
Other diagnostic testing revealed at C1-2 a posterior bony 
protuberance off the ventral portion of the C1 and C2 lamina 
on the right side, indenting the thecal sac and spinal cord 
posteriorly.  The examiner believed the veteran suffered 
neurological injury as related to his cervical spine disease 
and stenosis and recommended decompression of the cervical 
spine.  

On September 10, 2002, the veteran underwent a cervical 
decompression with no problems or complications.  The 
following morning, he did not appear to be awakening.  
Diagnostic testing revealed brainstem ischemia, and he was 
diagnosed with "locked-in syndrome" with a near total pons 
infarction.  The veteran appeared to have had a vertebral 
artery occlusion possibly some dissection.  It was opined 
that head and neck trauma may have predisposed the appellant 
to this condition.  

During a July 2004 travel board hearing, the veteran's spouse 
testified that the veteran told her that he injured his neck 
in service.  He experienced episodic flare-ups with constant 
pain and tingling in his neck and fingers.  In September 
2002, the veteran had a boogie board accident.  He suffered 
temporary paralysis when he flipped over a wave striking the 
top of his head in the sand.  Diagnostic testing revealed 
swelling of the nerve and stenosis of the vertebral bone, 
which led to a recommendation of surgery.  Following the 
surgery, the veteran was paralyzed.  After discussing the 
nature and profound disability caused by this tragedy, the 
veteran's spouse testified that no medical professional had 
ever stated but for the service-connected disability the 
boogie board accident would not have not resulted in the 
appellant's profound disabilities.  Further, no medical 
professional ever opined that but for the service-connected 
disability the September 2002 surgery would have been 
unnecessary.  Finally, no medical professional had opined 
that the pons infarct was caused by or aggravated by the 
service connected disorder. 

II.  Entitlement to a compensable evaluation for  Klippel-
Feil syndrome with secondary arthritis and history of left 
arm radiculopathy

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 indicates that the arthritis 
due to trauma is to be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Under such circumstances, the 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Prior to September 23, 2002 the Rating Schedule provided a 10 
percent evaluation for an intervertebral disc syndrome when 
the disorder was shown to be mild.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 10 percent rating 
is warranted for an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.   
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine was promulgated providing 
that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease the following ratings will apply.  Under 
the revised criteria a 10 percent is warranted forward 
flexion of the cervical spine greater than 85 degrees but not 
greater than 40 degrees.  

The veteran is currently in receipt of a noncompensable 
rating pursuant to Diagnostic Codes 5010-5293.  

In this case, the Board finds that based upon the "old" and 
"new" rating criteria that a compensable rating for 
Klippel-Feil syndrome with secondary arthritis and history of 
left arm radiculopathy is not warranted.  In this regard, the 
veteran filed a claim for an increased evaluation in February 
2003.  The record does not reflect any treatment for the 
service-connected Klippel-Feil syndrome with secondary 
arthritis and history of left arm radiculopathy within one-
year prior to the claim for an increased evaluation, or in 
the year prior to the 2002 accident.  Rather, in September 
2002, the veteran sustained a profound central cord injury 
while boogie boarding with resultant paralysis status post 
neck surgeries.

The competent medical evidence fails to show current 
associated identifiable symptoms or objectively demonstrated 
manifestations of the service-connected cervical spine 
disability that meet or more nearly approximate the criteria 
for a compensable rating under the old or new criteria for 
rating cervical spine disorders.  Rather, the competent 
evidence shows that the veteran's orthopedic and neurologic 
symptoms involving the cervical spine are due to intercurrent 
nonservice-connected right C1 and C2 hemilaminectomies and 
resection of bony protuberances with subsequent near total 
pons infarction.  These nonservice connected disorders may 
not be considered when considering entitlement to an 
increased evaluation for service-connected disability.  38 
C.F.R. § 4.14.  

There is no competent evidence that the veteran's service-
connected disability was compensably disabling prior to the 
nonservice connected September 2002 intercurrent injury.  
While the veteran has not been accorded a VA examination to 
determine the level of severity of his service-current 
disability, in light of the veteran's profound paralysis, 
status post neck surgery, range of motion studies (which form 
the basis for evaluating the service connected disorder) 
would be impossible to perform.  Under the unfortunate 
circumstances of this case, the nonservice-connected 
paralysis totally overrides and envelops the service-
connection disability.  In light of the above, a compensable 
evaluation is not warranted.  

III.  Service connection for his right C1 and C2 
hemilaminectomies  and resection of bony protuberances with 
subsequent near total pons infarction 

Service connection may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice- 
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The veteran asserts that his right C1 and C2 
hemilaminectomies and resection of bony protuberances with 
subsequent near total pons infarction are related to his 
service-connected Klippel-Feil syndrome with arthritis and 
history of left arm radiculopathy.

The veteran's assertion linking his right C1 and C2 
hemilaminectomies and resection of bony protuberances with 
subsequent near total pons infarction to service-connected 
Klippel-Feil syndrome with arthritis and history of left arm 
radiculopathy amounts to an opinion about a matter of medical 
causation.  There is no indication from the record that he 
has medical training or expertise.  As a layperson, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Unfortunately, no competent medical 
evidence has been presented showing that his right C1 and C2 
hemilaminectomies and resection of bony protuberances with 
subsequent near total pons infarction is in any manner 
related to his service-connected disability.  Finally, no 
competent evidence has been presented showing that the 
service connected Klippel-Feil syndrome aggravates the 
disorder

For the foregoing reasons, the claim for service connection 
for entitlement to service connection for right C1 and C2 
hemilaminectomies and resection of bony protuberances with 
subsequent near total pons infarction must be denied.  

In reaching these decisions the Board considered the 
applicability of the benefit-of-the-doubt doctrine, however, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1991).




ORDER

Entitlement to a compensable evaluation for Klippel-Feil 
syndrome with secondary arthritis and history of left arm 
radiculopathy is denied.  

Entitlement to service connection for right C1 and C2 
hemilaminectomies and resection of bony protuberances with 
subsequent near total pons infarction, secondary to Klippel-
Feil syndrome with arthritis and history of left arm 
radiculopathy, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


